Citation Nr: 1749281	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for hemorrhoids for substitution and accrued benefits purposes. 

2. Entitlement to service connection for gastroesophageal reflux disease (GERD) for substitution and accrued benefit purposes. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for gastrointestinal (GI) tract disability, to include diarrhea and impairment of rectal sphincter control, due to service-connected hemorrhoidectomy.

4. Entitlement to service connection for service connection for gastrointestinal (GI) tract disability, to include diarrhea and impairment of rectal sphincter control, due to service-connected hemorrhoidectomy
  
5. Entitlement to service connection for the cause of the Veteran's death.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from April 1953 to April 1955 and from January 1968 to January 1969.  Unfortunately, the Veteran died in August 2011 while part of this appeal was pending.  The Appellant is his surviving spouse and she has been substituted for the purposes of adjudicating all pending claims. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The May 2011 rating decision denied service connection for diarrhea and impairment of rectal sphincter control, residual of hemorrhoidectomy as secondary to the service-connected disability of hemorrhoids, postoperative.   In addition, the RO issued two rating decisions in June 2012 denying service connection for GERD and cause of death. 

Notably, the May 2011 rating decision also denied compensable rating for the Veteran's service-connected right hernioplasty with scar despite the issue not being raised by the Veteran's statement in support of his claim.  The notice of disagreement, filed in June 2011, did not seek review of the denial of this issue.  In fact, in a statement submitted in July 2011, the Appellant stated that "the hernioplasty with scar has nothing to do with the digestive system condition," which indicate her intent not to pursue that claim.  Notwithstanding, the RO re-adjudicate the claim and issued a statement of the case in August 2013.  Although the Appellant submitted substantive appeal with respect to all of the issues in the statement of the case, the Board finds that it does not have jurisdiction to review the increase rating claim for right hernioplasty as there was no notice of disagreement with that specific issue filed.  The lack of filing of an NOD as to this issue deprives the Board of jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Although incorrectly noted by the undersigned as one of the underlying issues at the time of the Board hearing, the appellant did not provide any testimony on the scar issue.

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has re-characterized the Veteran's service connection claim for diarrhea and impairment of rectal sphincter control as residual of hemorrhoidectomy, as service connection claim for GI tract disabilities due to service-connected hemorrhoidectomy.  

The Appellant testified at a videoconference hearing before the undersigned Veteran Law Judge, in June 2016, and transcript of the hearing is of record.  

During the hearing, the Appellant testified that the Veteran had to retire from civil service because of his service-connected hemorrhoids.  See hearing transcript at 4-5. This raises a derivative claim of entitlement to a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2011).  Though the RO has not yet considered this derivative claim, it is a component, so part and parcel, of this claim for a higher rating for the low back disability and, therefore, also at issue in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for GERD, GI tract disability, cause of death, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hemorrhoids were manifested by frequent recurrence and they were not reducible. 

2. A March 1981 rating decision that denied service connection for diarrhea became final because the Veteran did not file an appeal within a year of the decision.

3. A November 2002, rating decision that denied service connection for impairment of rectal sphincter control became final because the Veteran did not file an appeal within a year of the decision. 

4. Evidence received since the March 1981 and November 2002 rating decisions, relates to a previously unestablished element of the claims and raises a reasonable probability of substantiating the claim for service connection for gastrointestinal (GI) tract disability, to include diarrhea and impairment of rectal sphincter control, due to service-connected hemorrhoidectomy.

CONCLUSIONS OF LAW

1. The criteria for a compensable rating for hemorrhoids are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code (DC) 7336 (2016). 

2. The March 1981 rating decision that denied a claim for service connection for diarrhea is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

3. The November 2002rating decision that denied a claim for service connection for impairment of rectal sphincter control is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

4. New and material evidence has been received since March 1981 and November 2002, and the claim for service connection for diarrhea and rectal sphincter control may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA satisfied the duties to notify and assist in this appeal and neither the Appellant nor her representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  In January, 2011, Veteran was provided VA examination; as discussed in greater detail below, the Board finds the examination to be adequate upon which to adjudicate the merits of this appeal.

II. Increase rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

The Veteran's hemorrhoids are currently assigned a non-compensable rating under DC 7336. 

Under DC 7336, hemorrhoids are assigned a zero percent rating where there is evidence of mild to moderate symptomatology. A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences. Finally, a 20 percent rating, the maximum schedular rating, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations. Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just." 
38 C.F.R. § 4.6.

During the hearing the Appellant testified that the Veteran always had bleeding as a result of his hemorrhoids.  See hearing transcript at 9.  Examination from January 2011 found small external hemorrhoids, which were not reducible.  The examiner noted evidence of bleeding with no sign of anemia. The exam also found evidence of frequent recurrence of his hemorrhoids.  Considering this, the Board finds that the Veteran's impairment due to his hemorrhoids nearly approximated the level contemplated by a 10 percent rating under DC 7336.  However, the evidence of record weighs against a finding of persistent bleed with secondary anemia or fissure to warrant a 20 percent rating.  

III. New and Material Evidence 

In general, a decision that is not appealed becomes a final decision, which may only be reopened with a showing of new and material evidence.  38 U.S.C.A. §§ 5108; 7105 (West 2014).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran's claim for entitlement for service connection for diarrhea and impairment of rectal sphincter control, which as noted above has been recharacterized as GI tract disability, was denied in March 1981 and November 2002, respectively, on the grounds that the condition was not related to the Veteran's service-connected hemorrhoids.  The Veteran did not appeal within a year of the denial, and therefore the claim became final.  38 C.F.R. § 20.1100 (2016).   

Since the last time the claim was before the RO, the Appellant has testified at a hearing in June 2016.  During the hearing, the Appellant testified that the Veteran had severe leakage due to his hemorrhoids and that he underwent surgery in 1995, where 16 inches of colon was cut.  See hearing transcript at 7.  In addition, in a January 2011 examination, the examiner noted postoperative hemorrhoids with partial sphincter loss associated with chronic diarrhea.  The RO's previous denials consider neither the Appellant's testimony nor the January 2011 examination.  Thus, there is new evidence in the record.  Furthermore, to the extent the Veteran's claim was previously denied for lack of evidence showing a nexus, Appellant's testimony before the undersigned VLJ and the January 2011 VA examination constitutes material evidence.  

Therefore, in light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and reopening the service connection claim for GI tract disability, to include diarrhea and impairment of rectal sphincter control, due to service-connected hemorrhoids is warranted.




ORDER

Entitlement to a 10 percent disability rating for hemorrhoids, for substitution and accrued benefits purposes, is granted subject to the criteria applicable to the payment of monetary benefits.  

The claim for service connection for gastrointestinal (GI) tract disability, to include diarrhea and impairment of rectal sphincter control, due to service-connected hemorrhoidectomy is reopened; to this extent, this appeal is granted. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating this claim. 

A. GERD

A medical nexus opinion with respect to the service connection claim for GERD was obtained in October 2014. The Board finds this opinion inadequate because the examiner presumed that the Veteran's GERD pre-existed his military service despite the fact that his entrance exam did not note such disability.  In general, there is a presumption of sound condition upon entry into the military unless a disability is noted in the entrance examination.  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).   

In this case, the Veteran was presumed to have entered service in sound condition because there was no preexisting condition noted upon entrance in February 1953 and January 1968.  Therefore, a supplemental opinion considering this is necessary before the Board can adjudicate this claim. 

B. GI tract disability

In a January 2011 examination, the examiner noted that the Veteran had a diagnosis of hemorrhoids, postoperative with partial sphincter loss associated with chronic diarrhea.  However, this opinion does not provide an adequate nexus opinion applying the appropriate legal standard. 

Furthermore, in October 2014 a VA medical opinion, the examiner concluded that the Veteran's GI tract disabilities were not caused or aggravated by his service- connection hemorrhoidectomy.  However, the Board finds this opinion inadequate. That is, with respect to the causation opinion, the examiner's rational states that the Veteran's diarrhea pre-existed his military service, even though the condition was not noted during the Veteran's entrance examination.  Further, the examiner's rational applies evidentiary requirement that is contrary to less likely than not standard to the extent he states that "there is no clear evidence" that the Veteran's condition was related to hemorrhoidectomy or that "there is no clear relationship".  Therefore, a remand to obtain an adequate medical opinion is necessary before the Board can adjudicate this claim. 

C. Cause of death 
D. 
The service connection claim for GERD may impact eligibility for service connection for cause of death.  Thus, the two claims are inextricably intertwined and the service connection claim for cause of death must also be remanded pending the outcome of the service connection claim for GERD. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).

E. TDIU

As discussed above, the Board finds that the Appellant raised the issue of TDIU.  The Board directs that the issue be development, as outlined below.

	
Accordingly, the case is REMANDED for the following action:

	
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file, including a copy of this remand, to a VA examiner.  The examiner must review the claims file and then address the following questions:

Was the Veteran's GERD at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service? 

The examiner should note that the Veteran was presumed to be in sound condition upon his entrance into service.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

2. Forward the claims file, including a copy of this remand, to a VA examiner.  The examiner must review the claims file and then address the following questions:

Was the Veteran's GI tract disabilities at least as likely as not (50 percent or greater probability) related to service?

In the alternative, was the Veteran's GI tract disabilities at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected hemorrhoidectomy; and

Was it at least as likely as not (50 percent or greater probability) that the Veteran's GI tract disabilities was aggravated by his service-connected hemorrhoidectomy. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolved and returned to the baseline level disability. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3. Provide the Appellant a TDIU application, 
VA Form 21-8940, and advise her to complete and return it with the necessary information to assist her in substantiating a derivative TDIU claim.

Also send the Appellant a VCAA notice letter explaining how to establish entitlement to a TDIU and requesting that she furnish any other information and/or evidence pertinent to this derivative TDIU claim.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5.  After completion of the above, readjudicate all the claims, including the claim for service connection for cause of death and entitlement to TDIU, in consideration of the additional development.  For all claims that are not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


